Citation Nr: 1450743	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-24 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include dermatitis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran had active military service from January 1966 to December 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that, in pertinent part, denied the Veteran's claims.  The Veteran filed a notice of disagreement dated in October 2008, and the RO issued a statement of the case dated in April 2009.  In June 2009, the Veteran submitted a statement that the RO accepted as a substantive appeal.  In this regard, the Board notes that the June 2009 statement did not specifically mention hypertension as an issue that the Veteran wished to appeal.  However, as the RO certified this issue to the Board and the Veteran's representative continued to pursue this issue in the September 2014 Brief Presentation, the Board waives the filing of a timely substantive appeal with respect to the hypertension claim and finds that it has jurisdiction over this matter.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly). 

Additional evidence was added to the Veteran's claims file subsequent to the last adjudication by the RO.  The representative waived initial RO consideration of the evidence and, as such, will be reviewed by the Board in connection with the claims.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

None of the Veteran's currently diagnosed skin disorders has been shown to have had its onset in service, nor is such disability shown to have been caused or aggravated by active military service, to include exposure to Agent Orange. 
CONCLUSION OF LAW

The criteria for an award of service connection for a skin condition, to include dermatitis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

In a June 2008 letter, prior to the initial adjudication, the RO satisfied its duty to notify the Veteran of the evidence and information required for all elements of his service connection claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b);  (2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining records relevant to the claim, and provide a medical examination or opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and identified post-service medical records for his skin disorder have been associated with the claims file.  The Veteran was not afforded a VA examination in connection with this claim.  However, the service treatment records are silent as to any complaints or treatment for a skin condition, other than moles at enlistment and separation, which are not currently claimed.  Moreover, the Veteran's lay statements and post-service medical evidence do not indicate any complaints or treatment referable to a skin disorder until many years following separation.  Furthermore, there is no competent evidence suggesting a relationship between the current disability and service, to include herbicide exposure.  For all of these reasons, the evidence does not indicate that the currently diagnosed disability may be related to service so as to require an examination or medical opinion, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Certain disorders associated with herbicide (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  As pertinent to this case, such disorders include skin conditions of chloracne or other acneform diseases consistent with chloracne, and porphyria cutanea tarda.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Where a veteran served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, he or she will be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a presumption is not warranted, service connection may be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that his current skin disorders were caused by his military service in Vietnam, to include Agent Orange exposure.  

The Veteran's service treatment records are silent for diagnoses or treatment of a skin disorder.  Although a mole on the left abdomen was noted on his October 1965 enlistment examination, and a mole on the upper lip was noted on his December 1969 separation examination, there was no indication of any rash or other disorder with symptoms or diagnoses similar to his current conditions.   

The Veteran has only identified post-service treatment records from 2007 forward, at VA facilities.  Such records indicate diagnoses of various skin disorders, including superficial pervascular dermatitis, predominantly lymphocytic; non-specific dermatitis; Grover's disease; pruritus; folliculitis; eczema; skin tags; possible actinic keratosis (AK) or Bowen's disease; and porokeratosis.  The Veteran reported in several 2007 VA treatment sessions that he had a rash on his chest for 2 years, right thigh lesion for "several years," and pruritic outbreaks that had started 3.5 years earlier.  These records do not relate the Veteran's conditions to service, and there is no argument or indication that his diagnosed disorders have changed..  

Based on the foregoing, service connection for the current skin conditions is not warranted.  The Veteran served in Vietnam from February 1969 to December 1969; as such, exposure to Agent Orange is conceded.  However, his currently diagnosed skin conditions are not presumptive diseases for these purposes.  See 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection based on exposure to Agent Orange is not available.  There is also no medical evidence relating to Veteran's current skin disorders to herbicide exposure.  Similarly, there is no medical evidence linking the current skin disorders to any other injury, disease, or incident in service.  As such, service connection on a direct basis is also not warranted.  

For certain disorders, lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  A lay witness is competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The evidence establishes the Veteran's current disabilities, which is consistent with his description of the claimed disorder as dermatitis.  The Veteran believes that his current conditions are related to his service, and primarily to Agent Orange exposure in Vietnam.  However, the question of whether his current skin disorders are related to military service, and particularly to herbicide exposure, is a complex medical question that is not subject to lay observation alone.  This is especially true given his statements for treatment purposes that his current skin symptoms began over 30 years after service, and he has not provided contradictory lay evidence regarding the timing of his skin symptoms.  Hence, the opinions of the Veteran regard a relationship to service are not competent or probative in this case.  

In summary, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin condition, to include dermatitis, is denied.


REMAND

The Veteran contends that his current hypertension is related to his military service,  to include Agent Orange exposure in Vietnam.  Although he has only identified post-service treatment since 2007, at facilities, he reported in an October 2007 VA treatment session that he had been on anti-hypertensive medications since age 25.  As his date of birth was in June 1944, this would have been in June 1969 at the earliest, which would have been shortly before his discharge from service, or through June 1970, within one year after service.  The Veteran's service separation examination noted a blood pressure reading of 114/82, and that he was within normal limits, with no indication of hypertension or any prescription medication.  

Given the Veteran's reports in 2007, however, he should be offered another opportunity to identify any treating providers for his hypertension prior to 2007.  If additional evidence is received, but hypertension is not shown to a compensable degree within one year after service, a medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any treating providers, and the approximate dates of any such treatment, for his hypertension prior to 2007.  After allowing time for a response, make efforts to obtain the identified records for which the Veteran provides a sufficient authorization.  All records received must be associated with the claims file, and all requests and responses for any identified records should be documented.  If any records cannot be obtained, notify the Veteran of the efforts and outcomes, and allow an opportunity to provide the missing records.

2.  Thereafter, if additional evidence is received:

(a)  Determine if the evidence establishes hypertension that manifested to a compensable degree within one year after the Veteran's service discharge (or by December 1970).

(b)  If it did not, forward the entire claims file to a VA examiner for a medical opinion.  The examiner should note review of the claims file, and state whether it is at least as likely (50 percent or more probability) that the current hypertension was incurred as a result of service, to include herbicide exposure in Vietnam.  

The examiner must provide an explanation for any opinion offered, based on consideration of all pertinent evidence.  If the examiner chooses to reject the lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  If the examiner cannot offer a requested opinion without resort to speculation, he or she should explain why a non-speculative opinion cannot be offered.
 
3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
C. FIELDS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


